Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 1 of 39

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
Chapter ll

AER()GROUP INTERNATIONAL, :
INC., et ai'.,1 : Case No. 17-11962 (KJC)
' (Jointly Adrninistered)

 

Debtors.
(Re: D.I, 779, 803)
POLK LENDING 33, LLC
Plaintiff, :
V. : Adv. Proc. No. 18-50383 (KJC)

(Re: D.I. l)

THL CORPORATE FINANCE, INC.
Defendant.

 

()PINION2
BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY JUDGE

On Septeniber 15, 2017, Aerogroup International, Inc. and certain related entities (the
“Debtors”) filed chapter ll bankruptcy petitions in this Couit. On March 6, 2018, the Debtors
sold their assets at an auction, receiving net saie proceeds of $25,45(),000.3 The assets sold Were

encumbered by the liens of THL Corporate Finance, Inc. (“THL”)4 and Polk 33 Lending, LLC

 

§ The debtors in these jointly administered chapter 11 cases are Aerogroup lnternational, Inc.,
AGI Hofdco, lnc., Aerogroup lnternational LLC, Aerogroup Internationai Holdings LLC, Aerogroup
Retail Holdings, Inc., and Aerogroup Gii’t Card Company (tl'le “Debtoi's”).

2 rl`his Court has jurisdiction to decide this matter pursuant to 28 U.S.C. § 157 and § 1334(b). This
is a core proceeding pursuant to 28 U.S.C. § l§?(b)(Z)(K).

3 The net proceeds Were subject to certain reductions, resulting in Overall net sale proceeds of
$24,250,090.14 (the “Sale Proceeds”).

4 TI-IL is acting in its capacity as administrative agent to the Debtors’ Prepetition ’I`enn Loan
Lenders, as that term is defined in the Finai Order (I) Authorizing the Debtors to Obtain Postpetition
Financing and Grant Security Interests and Superpriority Administrative Expense Status With Respect to
the D[P Collaterai; (II) Granting Adequate Protection to the Prepetiticn Secured Credit Parties;
(III) Modifying the Aatomatic Stay; (IV) Authorizing the Debtor to Enter lnto Agreements With Polk 33
Lending, LLC (V) Authorizing Use of Cash Collateral; and (Vl) Granting Related Relief (D.I. 231) (the

 

 

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 2 of 39

(“Poli<” or the “DIP Lender”). Pursuant to the Final DIP Order and the Order authorizing the sale,5
the Sale Proceeds have been placed in a sale escrow account pending distribution to THL and Poll<,
either by mutual agreement of THL and Poik or pursuant to an order of this Court.
The following matters are before the Court for consideration:
(l) Polk 33 Lending, LLC’s Motion to Enforce Agreenient by and among the
Debtors, Polk 33 Lending, LLC and TI-IL Corporate Finance, Inc.

(D.I. 779) (“Polk’s Motion to Enforce”) in Which Polk seeks to enforce
the parties’ agreement to distribute part of the Sales Proceeds;

(2) THL Corporation Finance, lnc.’s Motion for Entry of Order (i) Vaiuing
Secured Clairns for Purpose of Allocating Saie Proceeds to Such Secured
Claims and (II) Ordering Distributions (D.l. 803) (“THL’s Allocation
Motion”); and

(3) The adversary proceeding captioned Polk 33 Lena'ing, LLC v. THL
Col'por'aie Finance, Inc. (In re Aer'ogroup Inrernational, Inc.) (Adv. Pro.
No. 18~50383) (the “Adversary Proceeding”), in Which Polk asserts a
breach of contract action against THL for allegedly failing to comply With
certain payment obligations due to Polk under the parties’ lender
agreement dated February 12, 2018.6
On June 29, 2018 and July 13, 2018, the Conrt held an evidentiary hearing on the Contested
Matters. Thereafter, the parties filed Proposed Findings of Fact and simultaneous letter briefs in
accordance With the Order dated §uiy 20, 2018 (D.I. 1023).

For the reasons set forth below, Poik’s Motion to Enforce Wili be dismissed as moot.

THL’s Allocation Motion Wili be granted, in part, and denied, in part. In the Adver'sary

 

“Final DIP Order”). Joint Exhibit l4. At the hearing held on June 29, 2018 and July 13, 2018, Polk and
THL submitted joint exhibits that are referred to herein as “JX [exhibit riurnber}.”

5 Order (I) Authorizing the Sale of Certain Assets of the Debtors Free and Clear of All Liens,
Claims, Liabilities, Rights, Interests and Encumbrances and Other hiterests, (11) Authorizing the
Assumption and Assignnient of Certain Executory Contracts and Unexpired Leases in Corinection
Therewith, and (III) Granting Related Relief (D.I. 671) (the “Sale Order”).

6 The Poik Motion, the THL Motion and the Adversar"y Proceeding are referred to herein as tire
“Contested Matters.”

 

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 3 of 39

Proceeding, judgment Will be entered in favor of plaintiff, Poilc, and against defendant, THL, in
the amount of $1,991,162.25, plus pre-judgment interest.
santa
A. The Debtors’ Business
The Debtors were a leading manufacturer and retailer of women’s footwear that
incorporated “the latest comfort teclrrnologies.”7 The Debtors operated through the following

channels:

(1) Direct Retail Business Channel: The Debtors operated retail stores across a
variety of formats including malls, iifestyle centers, street locations, and outlet
centers In 2016, the Debtors closed over 30 stores. As of the Petition Date, the
Debtors operated approximately 78 stores, but after filing the bankruptcy case, the
Debtors moved for and received authority from the Court to close approximately
74 of the retail stores remaining at that time.8

(2) Direct E~Commerce Business Channel: The Debtors sold their products directly
to consumers through its website.9

(3) Wholesale Business Channel: The Debtors supplied their products to retailers
across a variety of wholesale formats, including department stores, off-price retail
chains, specialty stores, home shopping networks, and internet businesses10

(4) First Cost Business Channel: The Debtors provided shoe design, sourcing, and
production consulting services to customers who placed orders for Aerosoles-
branded products directly from the factories. The Debtors never took possession
of the finished products and received payment from the first cost customers in the
form of a royalty, which Was due 30-60 days after shipment from the factory.11

(5) International Licensing Business Channel: The Debtors partnered with
international licensees that distributed Aerosoles-branded products, either on a first
costs basis or via long-term licensing agreements The Debtors typically had design
and marketing approval rights for Aerosoles-branded products developed by
licensees12

 

7 JX 82 (Weinsten Decl.), '|l 12.
8 1a jr 13(i), ii 90.

9 1a tr iz(ii).

mary isriii).

51 1a tr rs(iv).

it 1a 11 ra(v).

 

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 4 of 39

B. The Debtors’ Pr'epetition Debt

As of the Petition Date, the Debtors had approximately $72.3 million of outstanding funded
indebtedness, comprised of approximately:

(i) $22.9 million outstanding under a prepetition revolving facility;

(ii) $19.7 million outstanding under a prepetition term loan facility;

(iii) 319.1 million outstanding on Subordinated Convertible Notes due March 9, 2020
(“Prepetition Senior Notes”);

(iv) $8.9 million outstanding on Subordinated Convertible Non~'l`ransferrable Notes
due March 9, 2020 (“Prepetition Subordinated Notes”); and

(v) $1.7 million outstanding on a prepetition subordinated loan.13

The Debtors’ first and second lien debt was held in a “split lien” collateral structure by
THL, as administrative agent for the Debtors’ prepetition term loan lenders, and Wells Fargo, N.A.
(“Wells Fargo”) as administrative agent for the Debtors’ prepetition revolver lenders.l‘l The
specific rights and priorities between THL and Wells Fargo were memorialized in an intercreditor‘
agreement dated llune 9, 2014 (the “lntercreditor zf\greennent”).15 Wells Fargo held a first lien on
all “ABL Priority Collateral” consisting of, among other assets, accounts, credit card receivables,
chattel paper, deposit accounts, inventory, cash, general intangibles (not including intellectual
property), and tax refunds16 THL held a first lien on “Term Priority Collateral,” defined as
including “all Collateral other than ABL Priority Collateral, including without limitation . . . all
Equipment, Fixtures, Real Property, Intellectual Property and the Capital Stocl< of domestic

subsidiaries of the Parent.”]7

 

1310'. 1 20,1§27, 11 29.

14 Joint Pretrial Memorandurn Relating to Contested Matters Between Poll< 33 Lending, LLC and
THL Corporate Finance, lnc. (D.I. 989) (the “Joint Pretrial Merno”), ‘H l.

15 JX 25, .loint Pretrial Memo il l.

16 JX 25 at 7.

w JX 25 at 7, 18.

 

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 5 of 39

C. Events Leading Up to Bankruptcy

The Debtors’ bankruptcy was the result of numerous factors that contributed to declining
financial performance, including declining mall traffic, a highly promotional and competitive retail
environment, and a shift in customer demand and preference for online shopping versus traditional
brick and mortar stores. ig The Debtors also faced certain company-specific challenges, including:
(i) difficulty operating a levered business and maintaining cash reserves, (ii) retail unit expansion
and lease renewal terms in the lead up to the retail industry slowdown, and (iii) disruptive and
costly supply chain interruptions19

ln June 2017, the Debtors were facing liquidity issues and retained Berkeley Research
Group, LLC (“BRG”) as its financial advisor.20 BRG and Mark Weinsten (“Weinsten”), a
managing director at BRG and, later, the Debtors’ chief restructuring officer, worked through
credit issues with the prepetition lenders, and advised the Debtors with regard to cash management,
inventory purchases, expense reductions, and a potential restructuring transaction or a potential
sale of the business and/or its assets.21

Also in June 2017, the Debtors retained Piper Jaffray & Co. (“Piper Jaffray”) as its
investment banking firm to look at possible sources of capital funding and a potential sale of the
company.22 ln connection with these efforts, a confidential information memorandum was
prepared and a fully functional data room made available to potential investors or buyers who
signed a non-disclosure agreement to review certain confidential company business and financial

information23 The Debtors’ senior management met with potential investors or buyers in person

 

18 Jx 82,1132.

19 Id_

20 JX 32, 11 4; Tr. 6!29/2018 at 33:11 -33:l9 (Weinsten).
2* JX 82, 1l 4; Tr. 6/29/'2018 at 33:20 - 34:20 (Weinsten).
22 JX 82, ii 35.

23 1a ii 3a

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 6 of 39

and via conference call to review the opportunity and answer questions pertaining thereto.24 Forty-
two potential investors or buyers accessed the data room, and six potential investors or buyers
engaged in active talks with the Debtors.25 ln August 2017, the Debtors received two draft term
sheets for potential investment or acquisition transactions, as well as two additional proposals that
were deemed unresponsive or not actionable at the present time.26 The Debtors considered the

proposals and ultimately did not proceed with either transaction at that tirne.317

D. The Bankruptcy Case

The Debtors filed their chapter ll petitions on Septeml)er lS, 2017. In his declaration in
support of the First Day Motions, Weinsten noted that the Debtors filed chapter 11 to maximize
value for the benefit of all interested parties - - including creditors and stockholders ~ - by
immediately reducing their retail footprint and continuing the process of soliciting interest in the
acquisition or financing of a business restructured around its wholesale, e-commerce and first cost
business units.28

(1) Cash Collateral and DIP Financing Agreements

The Debtors initially sought and obtained a Court order authorizing the use of THL’s and
Wells Fargo’s cash collateral on a consensual, interim basis.29 Among other things, the Initial

lnterirn Order contained milestones that contemplated consummation of a sale under Bankruptcy

 

24 Id.

25 Id.

26 Id. ‘|l 37.

il Id,

28 Id. ‘H 38.

q 29 lnterim Order Pursuant to 11 U.S.C. §§ l05, 36l, 362, 363 and 507 (I) Authorizing Use of Cash

Collateral, (II) Granting Adequate Protection, (Ill) Modifying Autornatic Stay, and (IV) Scheduling a Final
Hearing (D.l. 63) (the “lnitial Interirn Ordel"’).

 

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 7 of 39

Code § 363 on or before November 29, 2017.30 The Court scheduled a hearing on October 18,
20l7 to consider entry of a final cash collateral order.

On October 15, 2017, the Debtors filed a motion to approve a $25 million debtor-in-
possession financing facility from Polk.3‘ The proposed DIP facility contemplated, in part, paying
the Wells Fargo prepetition indebtedness in return for Polk receiving a rolled-up postpetition
superpriority administrative expense claim.32 THL objected to the DlP Motion and cross-claimed
for adequate protection under Bankruptcy Code §§ 361 and 363(e).33

With the Court’s encouragement at` the October 18, 2017 hearing, the Debtors, Polk and
'l`HL began negotiating the terms of a consensual order regarding DlP financing.i"£1 On October 20,
2017, the Court entered the negotiated and consensual Interim DIP Order.35 On Novernber 2,

2017, the Court approved the consensual Final DIP Order.36

 

30 Id. at 33, ‘|l lé(w) - (x).

31 Motion for Entry_of lnterim and Final Orders (I) Authorizin g the Debtors To Obtain Postpetition
Financing and Grant Security Interests and Superpriority Administrative Expense Status; (ll) Granting
Adequate Protection to the Prepetition Secured Credit Parties; (IIi) Modifying the Automatic Stay;
(lV) Authorizing the Debtors to Enter into Agreements with Polk 33 Lending, LLC; (V) Authorizin g Use
of Cash Collateral; and (VI) Granting Related Relief (D,I. l46), .lX ll (the “DIP Motion”).

32 }X ll at 4~5.

33 ix 13.

34 Tr. 10/18/2017 at 2l;23 ~ 22:17 (D.l. 698).

35 The Interim Order (i) Authorizing the Debtors to Obtain Postpetition Financing and Grant
Security Interests and Superpriority Adrninistrative Expense Status with Respect to the DIP Collateral;
(II) Granting Adequate Protection to the Prepetition Secured Credit Parties; (III) Modifyin g the Automatic
Stay; (IV) Authorizin g the Debtors to Enter into Agreements with Polk 33 Lending, LLC; (V) Authorizing
Use of Cash Collateral, and (VI) Granting Related Rclief (D.I. 194) (the “lnterim DIP Order). Joint Pretrial
Memo, ll 6.

36 See n.4, supra JX 14. Polk, as the DlP Lender, provided a senior secured superpriority term
loan up to the amount of $25 million (the “DIP Facility”) linder the Amended and Restated Senior Secured
Superpriority Debtor-ln-Possession Loan and Security Agreement (the “DIP Credit Agreement”) and other
related agreements and documents (collectively, the “DIP Documents”). Joint Pretrial Memo, ‘|l 8.

7

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 8 of 39

(2) The Proposed Chapter 11 Plans

Between October 2017 and January 2018, the Debtors filed a proposed plan of
reorganization and amended it three times.37 The centerpiece of the plan contemplated a license
and distribution agreement between the Debtors and Global Brands Group Holding Limited and/or
Global Brands Group USA, lnc. a/k/a GBG USA, Inc. (“GBG”) that would have granted a license
from a reorganized intellectual property holding company to GBG to use the Aerosoles brand to
sell and distribute products through various channels in specified territories (the “GBG
rl`ransaction”).y1 On lanuary 11, 2018, Polk delivered a default notice to the Debtors for, inter
alia, failure to obtain a confirmation order by no later than lanuary 1 1, 2018.39 Minutes before the
scheduled confirmation hearing on January 17, 20l8, GBG notified the Debtors that it Was
terminating its agreements with the Debtors.40 On January 19, 2018, THL delivered a default

notice to the Debtors for, infer alia, failure to achieve certain milestones set forth in the Final DIP
Order.41

(3) rae § 363 sale

Polk and THL elected not to exercise their respective rights and remedies and, instead,
supported a sale process, led by the Debtors, pursuant to Bankruptcy Code § 363.42 ln connection
with the sale process, Polk and THL entered into a Lender Agreement dated February 12, 20l8
(the “Lender Agreem.ent”).‘13 Under the Lender Agreement, Polk and THL agreed to, among other

things, a budget and their respective allocations of various operating and other administrative costs

 

37 Joint Pretrial Memo,11 10. See also D.i. 203, 326, 346, 468, 502.

311 .loint Pretrial Memo, 11 ll. See also Disclosuie Statement for the Debtors’ First Amended Joint
Plan of Reorganization, JX 6 at 8-9.

39 Joint Pretrial Mem'o, 11 12.

10 Id. ‘|1 13.

‘11 Id. 11 14.

42 1d.'111115-16.

43 Id. ‘|1 17.

 

Case 17-11962-K.]C Doc 1131 Filed 03/26/19 Page 9 of 39

(the “Lender Allocation”).44 Under the Lender Allocation, both Polk and THL agreed each was
responsible on a 50/50 basis for the professional fee carve-out (pre- and post-trigger notice), wind-
down fees, payroll, U.S. Trustee fees, salaries, retention, and the e-commerce platform.45 On
warehousing and sales tax expenses, Polk covered 100% of the expenses, and on other wind-down
costs, THL covered 67%.46

The Debtors used Polk’s cash collateral to fund the sale process and to make payments set
forth in the Lender Agreement, including operating expenses, payroll expenses and professional
fee carve-out payments47 Pursuant to the Lender Allocation, as of March 6, 2018 (the closing
date of the sale), THL owed Polk 31,991,162.25 (the “Lender Reimbursement”).411

After the proposed plan failed, the Debtors relaunched an accelerated version of the sale
process they had undertaken prepetition.‘19 Piper Jaffray reached out to approximately 35~50
parties, a combination of strategic and financial investors.SG fn early February, the Debtors
received two informal indications of interest for the intellectual property only.51 The first was
submitted telephonically by David Peress on behalf of a consortium comprised of Hilco
Streambank, Xcel Brands and BBC, which proposed to purchase the intellectual property for

310 million.52 The second informal indication of interest was received through an ernail from the

 

rt 1a 1113.
45 ld-
461d
tt 1a 11 19.

48 Id. 1120.
49 Tr. 7/13/2018 at 30: l5 - 31 :4 (Shinder) (D.I. 1019). Richard M. Shinder was a managing director

of the investment banking group and the head of the restructuring and special situations group at Piper
Jaffray, Tr. 7/13/2018 at 17:23-17:25.

511 Tr 7/13/2018 at31:17-31:18.

5110'. at 33:8 ~ 33:16.

52 Id. at 33:18-33:20.

CaSe 17-11962-K.]C DOC 1131 Filed 03/26/19 Page 10 0139

Blue Star Group, d/b/a Aero Brands, which proposed to purchase the intellectual property within
a range of$l2~l4 million.53

On lanuary 24, 2018, the Debtors filed a motion for approval of bidding procedures for the
sale of substantially all of the Debtors’ assets (the “§ 363 Sale”).54 On January 31, 2018, the Court
entered an Order approving the Bid Procedures l\/lotion.55 Among other things, the Bid Procedures
Order allowed the Debtors to enter into a stalking horse agreement containing customary terms
and conditions and providing the stalking horse bidder with reasonable bid protections, subject to
Court approval.56

On February 14, 2018, the Court held a hearing to consider Alden Global Capital, LLC
(“Alden”) as the Debtors’ proposed stalking horse bidder to acquire substantially all of the
Debtors’ assets.57 On that date, the Court entered an Order (i) Approving Selection of a Stalking
Horse, (ll) Approving Bid Protpctions, and (111) Granting Related Relief (with revisions).53

On February 15-16, 2018, the Debtors conducted an auction in connection with the § 363

Sale.59 Various parties (including THL, Alden, Aero lP Group, and Aero Brand Group), submitted

bids at the auction.60 At approximately 7:15 p.m. on February 15, 2018, Aero IP Group submitted

 

55 Id. at 36:15- 36:20.

51 The motion was entitled “Motion of the Debtors for Entry of (I) An Order (A) Approving Bid
Procedures for the Sale of Substantially Ail of the Debtors’ Assets, (B) Approving Related Contract
Assumption and Assignment Procedures, (C) Authorizing the Debtors to Enter lnto Stalking Horse
Agreeinents and Approving Certain Bid Protections, Subject to a Further Hearing, (D) Scheduling a Sale
Hearing, and (E) Granting Certain Related Relief`; and (Il) An Order (A) Approving the Sale of the Debtors
Assets, (B) Approving the Assumption and Assignment of Certain Executoiy contracts and Unexpired
Leases, and (C) Granting Certain Related Relief” (D.l. 532) (the “Bid Procedures l\/lotion”). .loint Pretrial
Merno, 11 22.

55Joint Pretrial Memo, 11 23 (D.i. 566) (the “Bid Procedures Order”).

56 The Bid Procedures Order, 1111 l8-l9.

51 Notice of Filing of Stalking l~lorse Agreement with Proposed Bid Protections (D.I. 618); see also
Notice of I-learing (D.I. 626).

58 D.I. 635.

59 .loint Pretrial Memo,1125.

611 ]ci. 11 26.

10

 

CaSe 17-11962-K.]C DOC 1131 Filed 03/26/19 Page 11 0139

a bid for $20 million, which would eventually be selected by the Debtors as the back-up bid (the
“Aero IP Backup Bid”).61

On or about 8:00 p.m. at the auction, THL indicated that it wished to place a credit bid for
the intellectual property.62 For purposes of evaluating THL’s credit bid, the Debtors’ advisors
prepared a document marked as Exhibit 14 to the Auction Transcript (the “Auction Analysis”).65
THL submitted a credit bid of $12,209,519 (the “Credit Bid’°).64 As part of its credit bid, THL
said it would leave behind the inventory and accounts receivable65 The Debtors advised THL that
its credit bid was not higher and better than the Aero lP Backup Bid.66 After the THL Credit Bid,
during a recess of the auction, the Debtors asked THL to refrain from submitting further credit
bids so as not to interfere with the active bidding of other cash bidders157 THL agreed to
temporarily refrain from bidding, but reserved its right to resume credit bidding if other bidders
did not bid amounts satisfactory to THL.65

The auction continued and other bidders, including Alden, continued to bid in a process
that lasted through the night651 Ultimately, the Debtors deemed Alden’s bid as the highest and best
bid for substantially all of the Debtors’ assets for a cash purchase price of $26, l 75,000 (the “Alden

Bid”), and the auction closed.70 On February 21, 2018, the Court entered an Order (the “Sale

Order"’) approving the Debtors’ entry into the asset purchase agreement dated as of February 20,

 

61 1a 11 27.

152 .loint Pretrial Memo, 11 28.

63 1a 11 29.

154 Id. 11 30.

65 ltd

56 Id 11 31.

61 JX 15 (Handy Decl.), 1111 7-8.

711 .loint Pretrial Memo, 11 32', JX 21 at 59.
11

 

CaSe 17-11962-K.]C DOC 1131 Filed 03/26/19 Page 12 0139

2018 (the “APA”) with Alden.11 Section 5.01 of the APA obligated the Debtors to continue
operating in the ordinary course of business12 The APA also provided for a purchase price
adjustment for working capital at closing15

At closing on l\/larch 6, 2018, (the “Closing Date”), a purchase price adjustment was made
on a dollar-for-dollar basis for accounts receivable and inventory.74 Further, the Debtors, Alden,
Polk and THL agreed to a purchase price reduction of $750,000 and a reduction of $450,000 in
expenses resulting in overall net sale proceeds of $24,250,090.14 (the “Sale Proceeds”).15 The
parties further agreed to escrow an additional 8910,097 from cash-on-hand to reimburse Alden to
the extent Alden made certain scheduled payments that were included as part of the budget agreed
upon by and among the Debtors, Polk, and THL, but that had not been paid (the “Adjustment
Escrow Ac<.:ount”).16 The Sale Order required that the Sale Proceeds be placed in an escrow
account (the “Sale Escrow Account”) in accordance with the Final DIP Order until further order

of the Court.11

 

11 Order (l) Authorizing the Sale of Certain Assets of the Debtors Free and Clear of All Liens,
Claims, Liabilities, Rights, Inter'ests and Encumbrances and Other lnterests, (II) Authorizing the
Assumption and Assignrnent of Certain Executory Contracts and Unexpired Leases in Connection
Therewith, and (III) Granting Related Relief(D.i. 671) (the “Sale Order”); JX 8; loint Pretrial l\/lemo, 11 33.

12 JX 26 at 29, § 5.01(a). Specifically, Section 5.01 provides that the Debtors “shall conduct the
Business in the Ordinary Course of Business and shall use reasonable efforts to preserve intact the business
organizations and relationships with third parties and to keep available the services of the present employees
of the 1Debtors] . . .”

15 Joint Pretrial Memo, 11 34; JX 26 at 20, § 2.06(0). Specifically, Section 2.06(0) provided for cash
consideration to be reduced on a dollar-for-dollar basis if the value of the inventory and accounts receivable
collectively is less than (a) $5,300,000 for the value of the inventory and (b) $3,449,000 less sales, returns
and allowances of 31,044,000 for accounts receivable

1‘1 Joint Pretrial Memo, 11 35.

15 loint Pretrial Memo, 11 36.

11’ .loint Pretrial lvlemo, 11 37. JX 27, 112.

11 Joint Pretrial Memo, 1138; JX 8 at l8, 11 8.

12

 

CaSe 17-11962-K.]C DOC 1131 Filed 03/26/19 Page 13 0139

(4) Post-Closing Agreements

As of the Closing Date, the outstanding DIP obligations were approximately
$10,785,748.18 On the Closing Date, the DIP Lender received a payment of $2,708,653.38 from
the operating cash account, which was an excluded asset under the APA, and two subsequent
payments from its cash collateral in the amount of 898,597.00 and $»412,999.43.19 Thereafter, the
outstanding DIP obligations were $7,745,448.00.1511

On l\/.[arch 27, 2018, the Debtor proposed to pay Polk $7.0 million, THL 810.5 million, and
the estate professionals approximately $1.1 million (the “Debtors’ March Paydown Proposal”).51
The Debtors’ March Paydown Proposal did not account separately for the Lender Reimbursement
owed to Polk in accordance with the Lender Agreement or 'l`I-lL’s portion of expenses related to
the Adjustment Escrow Account.gz

On March 30, 2018, rl`HL proposed reduced payout amounts to Polk and THL and an
elimination of the payment of professional fees85 Tl~lL and Poik initially authorized the Debtors
to distribute $5.25 million to Polk and $7.25 million to THL (the “Initial Disbursement”). The
parties specifically represented that any payment of the Sale Proceeds by the Debtors would not
constitute a predetermination of any allocation of the proceeds or expenses and that each lender’s
rights in that regard would be fully preserved notwithstanding the agreed initial Disbursernent.g4

On March 30, 2018, the Debtors initiated the wire transactions However, due to the

intervening Good Friday holiday, the Debtors were unable to receive a waiver of the 85 million

 

111 Joint Pretrial Memo, 11 39.
19 101

mem

smrh.

Uny@.

55 Joint Pretrial Memo, 11 43.
bush

13

 

 

CaSe 17-11962-K.]C DOC 1131 Filed 03/26/19 Page 14 0139

daily disbursement imposed on the Sale Escrow Account.115 As a result, the Debtors were unable
to make the $l2.5 million lnitial Disbursement on Friday, March 30, 2018. To accommodate the
administrative issue, THL and Polk decided upon a temporary proportional allocation of the
$5 million maximum daily disbursement in the amount of $2.1 million to Polk and $2.9 million to
THL, with the remainder of the lnitial Disbursement to be made over the next two business days
(1`. e., Monday, April 2 and Tuesday, April 3, 2018).1115 On March 30, 20l8, the Debtors completed
wire transfers in the amounts of 82.1 million to Polk and $2.9 million to THL.51

On April 2, 2018, the Monday morning following the holiday Weekend, THL’s counsel
informed the Debtor and Polk that THL had withdrawn consent to completing the Initial
Disbursement.1111

On April 6, 20l8, Polk commenced the Adversary Proceeding to enforce the Lender
Agreenrent and payment of the $1,991,162.25 Lender Reimbursement due thereunder prior to
resolving the dispute over allocation of the Sale Proceeds. On April 13, 2018, Polk filed its Motion
to Enforce, to compel payment of the remainder of the Initial Disbursement. On April 23, 2018,
THL filed the Allocation Motion. The parties held two mediation sessions before the Honorable
Kevin Gross, but, regrettably, were unable to resolve their disputes.119

On June 8, 2018, Polk filed a motion for summary judgment in connection with THL’s
Allocation Motion, arguing that THL’s credit bid at the auction set the value of its secured claim.
On June 25, 2018, the Court issued an Opinion and Order denying Polk’s summary judgment

motion.911

 

85 1a 11 45.

156 Ia'..

87 1a 11 46.

155 loint Pretrial Memo, 11 47.

119 Adv. D.l. 8 (Mediator’s Report).
911 D.l. 977, 973.

14

 

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 15 Of 39

On June 29, 2018 and July 13, 20]8, the Court held an evidentiary hearing on Polk’s
Motion to Enforce and THL’s Allocation Motion, with the understanding that the evidentiary

hearing would also resolve Polk’s Adversary Proceeding91

DISCUSSION

Here We have two lenders asserting competing secured claims to one pot of money,
consisting of the proceeds from the § 363 Sale of substantially all of the Debtors’ assets. The
parties have failed to reach any agreement on how to allocate the Sale Proceeds. After an
adjustment to the purchase price, the final net Sale Proceeds were $24,250,090. l4. THL maintains
that the outstanding obligations under its credit agreement exceed $22 million.92 Polk claims that
as of the time of trial the outstanding DIP Obligations exceeded 312 million.93 To divide the pot
of money between the two lenders requires a determination of the value of the individual assets
underlying each lender’s lien.

ln the Final DIP Order, the parties agreed to application of the proceeds from any
§ 363 Sale as follows:

Notwithstanding anything otherwise provided herein, lUO% of any net cash

proceeds of any safe of DIP Collateral outside of the ordinary course of business

shall be held by the Debtors in a separate segregated account (the “Sale Escrow

Account”). The outstanding DIP Obligaticns and Prepetition Secured Obligations

shall be secured by a lien on the Sale Escrow Account in accordance with the

priorities set forth in the Interim Order and this Final Order and, with respect to

the Prepetition Secured Note Credit Parties, pursuant to the Prepetiticn

Documents. The Debtors shall not distribute any proceeds from the Sale Escrow
Account until:

 

ga Tl'. 6/29/i8 at 1813 ~18225.
92 Joint Pretrial Merno, 1l 54.
93 JX 96 (demonstrative exhibit).

15

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 16 Of 39

(a) With respect to the identifiable cash proceeds of the Term
Priority Defined Collateral°“ and the DIP Priority Collateral,95
the earlier of such time as the DIP Lender and the Pr‘epetition
Term Loan Credit Parties have reached an agreement or the
Court makes a determination, as to the amounts of Such proceeds
that constitute proceeds of the Term Priority Defined Collateral
or proceeds of the DIP Priority Collateral; and

(b) With respect to all other identifiable cash proceeds (the
“Undefined Collateral Proceeds”), the earlier of such time as

i. The DlP Lender and the Prepetition Terrn Loan Credit
Parties have reached an agreement or the Court makes a

 

94 The “Term Priority Defined Collateral” is defined in the Final DIP Order as “all Equipment,
Fixtures, Real Property, lntellectual Property (as defined below) and the Capital Stock of domestic
subsidiaries of` AGI Holdco, lnc., all as more particularly described on Schedule T-l of the DIP Credit
Agreement.” JX id at 29. The Final DlP Order provides that Capitalized Terms not defined in the same
paragraph have the meaning ascribed to them in the Intercreditor Agreement. Schedule T-l is found at
D.I. 1944 at 62-75.

95 The “DIP Priority Collateral” is defined in the Final DIP Order as “all DIP Collateral other than
the Term Priority Collateral.” JX l4 at 29. The Final DlP Order provides that “Term Priority Collateral”
is defined in the lntercreditor Agreement and “for the avoidance of doubt, excludes all prepaid inventory,
inventory deposits, and, solely on account of assets that otherwise constitute ABL Priority Collateral,
(x) prepaid expenses and (y) all other current assets.” ]'X 14 at ll. “DIP Collateral” is defined in the Final
DIP Order as “collectively, all assets and properties (whether tangible, intangible, real, personal, or mixed)
of the Debtors, whether now owned by or owing to, or hereafter acquired by, or arising in favor of, the
Debtors, (including under any trade narnes, styles, or derivations thereof), and whether owned or consigned
by or to, or leased from or to, or hereafter acquired by, the Debtors, and regardless of where located, before
or after the Petition Date, including without limitation: (i) all Prepetition Collateral, ABL Priority Collateral,
and rl`erm Priority Collateral; (ii) all cash and cash equivalents, (iii) all funds in any deposit account,
securities account or other account of the Debtors and all cash and other property deposited therein or
credited thereto from time to tilne; (iv) all accounts and other receivables (including those owed to the
Debtors generated by intercompany transactions); (v) all contracts and contract rights; (vi) all instruments,
documents and chattel paper; (vii) all securities (whether or not marketable); (viii) all goods, as-extracted
collateral, equipment, inventory and fixtures; (ix) all real property interests; (x) all interests in leaselrolds,
(xi) all franchise rights; (xii) Intellectual Property (as defined below)', (xiii) all general intangibles (Xiv) all
capital stock, limited liability company interests, partnership interests financial assets, and current assets;
(xv) all investment proper'ty; (xvi) all supporting obligations; (xvii) all letters of credit issued to the Debtors
and letter of credit rights; (xviii) ali commercial tort claims (including D&O claims); (xix) all ether claims
and causes of action and the proceeds thereof (exc]uding: however, all Avoidance Actions and the proceeds
thereof); (xx) all books and records (including, without lirnitation, customers lists, credit files, computer
programs, printouts and other computer materials and records); (xxi) to the extent not covered by the
foregoing, all other goods, assets or properties of the Debtors, whether tangible, intangible, real, personal
or mixed including prepaid expenses, prepaid inventory, and inventory deposits; and (xxii) ali products,
offspring, prolits, and proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of, each of the foregoing any and all proceeds of any
insurance, irrdernnity, warranty or guaranty payable to such Debtor from time to time with respect to any
of the foregoing.” .lX ill at 28-29.

16

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 17 Of 39

determination, that such Undefined Collateral Proceeds are
identifiable proceeds of the Term Priority Defined Collateral
or the DIP Priority Collateral;

ii. The Prepetition Term Loan Obligations have been Satisfied
in full, in which case the Undefined Collateral Proceeds shall
be distributed first to the DlP Lender until all DIP
Obligations are Satisfied in full and second to the Prepetition
Secured Note Credit Parties;

iii. The DlP Obligations have been satisfied in full, in which
case the Undefined Collateral Proceeds shall be distributed
first to the Prepetition Term Loan Agent until all Prepetition
Term Loan Obligations are satisfied in full and second to the
Prepetition Secured Note Credit Paities;

iv. Each of the DIP Obligations and Prepetition Term Loan
Obligations have been satisfied in full, in which case the
Undefined Collateral Proceeds shall be distributed to the
Prepetition Secured Note Credit Parties; or

v. All DIP Priority Collateral and Term Priority Collateral has
been fully liquidated for less than the total amount owed on
account of the DIP Obligations and Prepetition Terrn Loan
Obligations, in which case the Undefined Collateral
Proceeds shall be distributed first to the DlP Lender until all
DIP Obligations are satisfied in full, second to the
Prepetition Terrn Loan Agent until all Prepetition Teim Loan
Obligations are satisfied in full and third to the Prepetition
Secured Note Credit Parties.96

The plain language of this section requires an initial determination of the “identifiable cash
proceeds” of the Term Prior'ity Defined Collateral (or THL’s collateral), the DIP Priority Collateral
(or Polk’s collateral), and then - - to the extent there are any cash proceeds left over - - the
Undefined Collateral Proceeds. THL argues that the only DIP Priority Collateral sold in the § 363

Sale was the Debtors’ accounts receivable and inventory. Therefore, THL claims, all remaining

sale proceeds (after deducting the value of the accounts receivable and inventory) were generated

 

96 Jx 14 at 45-47.
17

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 18 Of 39

from the sale of the Debtor’s lntellectual Property (and goodwill associated with the Intellectual
Property), which fall under the Term Priority Defined Collateral. THL argues that Polk has not
adequately described any other assets with value that could fall within the Undefined Collateral
Proceeds. So, THL claims that the solution to the allocation issue is to distribute the value of the
accounts receivable and inventory to Poll<, and to distribute the remaining § 363 Sale Proceeds
(attributable to lntellectual Property) to THL.

Polk argues, in response, that the Court must: (l) value all of the DlP Priority Collateral
that was sold (consisting of accounts receivable, inventory, inventory deposits, books and records
and general intangibles), then (2) value the Term Priority Defined Collateral that was sold
(Intellectual Property), and then (3) determine that any remaining Sales Proceeds are “Undefined
Collateral Proceeds,” which get distributed to Polk first, in accordance with paragraph 23(b)(v) of
the Final DIP Order.

(l) Summarv of Competing Valuations

To value the assets sold at the § 363 Sale, THL and Polk offered expert testimony. Other
valuations that are discussed by the parties include an analysis used by the Debtors to evaluate bids
at the auction, as well as the allocation announced by the buyer, Alden, (over some protestation by

secured creditors) at the end of the auction Those valuations line up as follows:

18

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 19 Of 39

 

 

 

 

 

Intellectual Acceunts Inventory Inventery “Other”
Property Receivable Deposits
THL $22.56 M $1.4M $3.31\/1 0 0
Experts97
Polk $12 l\/l - $l.SGM $5.l2l\/I $l.l'/SM $4.0951\/1
Experts93 $141\/1
Debtors’ Liquidation $2.31\/1 - $5.2M - 0 0
Auction value: $13.7 $l .191\/1 $2 M
Analysis99
Alden Not Stated $2.4l\/l $5.31\/1 $l .lSM Not Stated
Allocationl""

 

 

 

 

 

 

 

 

 

The inconsistency of the proposed allocations requires review of the collateral groups, as defined
in the Final DlP Order, and closer examination of the expert testimony.

(2) Term Prioritv Defined Collateral

 

There is no dispute that THL’s collateral includes the Debtors’ lntellectual Property, but
the main source of contention between the parties is the value of that Intellectual Property. THL
submitted expert testimony that the lntellectual Property had a value of at least $22.561 million as
ofthe closing date ofthe § 363 Salem]

THL’s expert, David Peress, is an Executive Vice President at Hilco IP Seryices, LLC
(“Hilco”), who has extensive experience valuing intellectual property assets, having participated
in more than 200 such valuations in his career.102 The Debtors employed Hilco in 2014L and again

in 2017 to assess the value of the Company’s lntellectual Property.103 ln 2017, Hilco performed

 

97 JX 66; JX 65 . THL valued all of the assets at an amount that exceeds the Sale Proceeds, so THL
argues that the Sales Proceeds should be allocated $20.02 million (82.76%) to lntellectual Property; $1.25
million (5.14%) to Accounts Receivable; and $2.94 million (12. l l %) to inventory THL Proposed Findings
ofFact (D.I. 1059), 1163

98 .lX 64; .lX 63.

99 JX 51.

100 JX 21 at 234:9 - 234: l4.

101 JX 66 at 6.

m Tr. 203/2018 at 43:3 -43:11;46:21-47:2(Peress).

103 Id. at 47:15 - 50:9 (Peress).

19

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 20 Of 39

two different valuations - - an orderly liquidation value (“OLV”) of the intellectual Property at the
Debtors’ request, and a forced liquidation value (“FLV”) at THL’s request.l04 in August 2017,
Hilco completed reports estimating the intellectual Property’s value as of.lune 30, 2017 at an OLV
of approximately $29.49 million and a FLV of approximately $17.32 million.m5

Peress testified that, generally, valuation reports are intended to be used prospectively and
are reliable for business planning purposes for 12 months (although sometimes it may be
appropriate to update them earlier).106 Because the August 2017 Reports had conservative
assumptions built into them, and based on his conclusions that “deployment of the brand, and the
engagement of the consumer with the brand - -the e-commerce business was still functioning, the
social media sites were still functioning, [and] customer service Was still being provided,” Peress
decided that the August 20l 7 Reports “remained valid insofar as [they] addressed the four channels
of revenue that the Debtors continued to engage in.”lm

Peress then valued the intellectual Property as of the closing date of the § 363 Sale by
modifying the analyses in the August 2017 Reports in two ways, by: (i) removing the value
attributable to the retail channel, and (ii) adjusting the analysis to reflect the appropriate standard
of value, i.e., OLV, FLV or something in between As described in the summary of his expert
report:

fT]he sale of the lntellectual Property took place under circumstances that had

elements of both an orderly liquidation and a forced liquidation Looking at those

two poles and adjusting for the cessation of the use of the lntellectual Property in

the retail channel, as of the Sale Date, the Intellectual Property had a value

between $28.414 l.\/Iillion and $16.709 Million. ln my opinion, the sale had more
elements of an orderly liquidation than a forced liquidation', therefore, the value

 

104 far
105 Id. at 75:3 - 75:l7; JX 66 at 46, 106. Hilco’s reports dated August 15, 2017 (one determining

Net Orderly Liquidation Value (see .lX 66 at 9) and one determining Net Forced Liquidation Value (see JX
66 at 69)) have a valuation date as of.lune 30, 2017, and are referred to herein as the “August 20l7 Reports.”
’96 Tr. 7/13/2018 at 83:23 ~ 84:25 (l’eress).
307 Id. at 34:18 ~ 84:25.

20

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 21 Oi 39

of the Intellectual Property as of the Sale Date was greater than $22.561 l\/lillion

which represents that mid-point of the value range between an OLV and an

FLv.103

In contrast, Polk’s expert, J ames Donohue, valued the lntellectual Property at $12 - $14
million.109 Donohue is a Vice President at Charles River Associates and has been valuing
intellectual property for over twenty years.1 111 To prepare his valuation, Donohue considered three
well-accepted methods for valuing intellectual property, including the cost approach, the income
approach and the market approach, but mainly focused on the income approach and market
approach 11 1

“The income approach values assets based on the present value of the future income
streams expected to come from the assets under consideration.”112 “The future income stream
from the asset may be quantified using a variety of approaches depending on the specific
circumstances of each case.”113 In valuing intellectual property, one such approach - - l<nown as
the “relief from royalty approach” - - “assumes that the asset’s value can be measured by what the
owner of the asset would otherwise have to pay in royalties if it did not own the asset and had to
license the asset from a third party.”11‘1 More specifically:

The relief from royalty approach therefore estimates revenues associated with

intellectual property, applies a royalty on those revenues to determine an

intellectual property income stream, subtracts applicable costs, and uses a
capitalization rate to convert the resulting cash flow stream into a value.115

 

1111 ix 66 ala

109 ix 64 ar 6, ii 7.

111 Tr. ins/2013 at r43; rr - r45.-1 (oon<>hue).
111 Jx 64 ar 19_28.

112 Jx 64 at 23, 11 54.

113 1a 1155.

1141@1. 1156

115 far

21

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 22 Oi 39

Donohue applied the relief from royalty approach to all of the Debtors’ business channels, except
Retail (which was not valued).116 Donohue claimed that this approach is appropriate because the
GBG Transaction provided a market comparable that included negotiated royalty rates for the same
lntellectual Property during the relevant post-petition time period, which was very close to the
environment that Alden faced in the § 363 Sale.117

Donohue also used a market approach to test his income approach for valuing the
lntellectual Property. Donohue describes the market approach as a way to value assets based on
comparable transactions and notes that “[w]hen considering potentially comparable transactions,
it is necessary to evaluate the comparability of the transaction in terms of subject matter and
tirning.”1111 He relied on three primary market indicators for this approach: two indications of
interest made in February 2018 for Intellectual Property only (one for 810 million and one for

$12 a $14 million), and THL’s credit bid at the § 363 Sale of $l2.2 million for the lntellectual

Property.1 19

Peress claian that Donohue’s income approach substantially undervalues the lntellectual
Property. Although Peress used the relief from royalty approach to value the intellectual Property
in the Debtors’ Wholesale Channel, he used variations of the income approach for the Debtors’
other business channels - - specifically, Peress used a profit split methodology to value the E-
Commerce Channel, and a discounted cash flow methodology for the Licensing and First Cost
Channels.120 Peress claimed that using a relief from royalty approach in the First Cost and

Licensing Channels would result in an unreasonably lower value because it does not recognize the

 

1111 See JX 69 at 64.

111 Tr. 7/13/2018 at 154114 -155:23(Donohue);]X 64 1111 61-67; .lX 88 at 6-7.
111 ix 64 6i19,1144.

119 JX 64 at 19 - 22; Tr. 7/13/2018 at 158:22 - 163:21 (Donohue).

120 Tr. 7/13/2018 at 64:14 _ 66:5; 67:10 f 68:1 (Peress).

22

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 23 Oi 39

high profit margins in those channels.121 Peress also noted that Donohue understated international
revenues in the First Cost Channel because Donohue excluded license agreements that the buyer,
Alden, did not assume. llowever, Peress asserts that Alden could still market the Aerosoles brand
and generate business in those territories and, therefore, he claimed Donohue’s approach was
overly conservative122 Moreover, while both experts used the relief from royalty method for the
Wholesale Channel, Peress claims that Donohue’s 5% royalty rate is too low.123 Peress asserts
that Donohue improperly relied on a range of royalty rates from the unconsumrnated GBG
Transaction, and focused on the lower end of that range on the flawed assumption that the Debtors’
wholesale customers were “offprice” retailers.124

Peress also contends that Donohue’s market approach is flawed. Peress described the two
indications of interest that were made in February 2018, after the GBG Transaction collapsed, as
unhelpful in a valuation because in a distressed context he will often “have conversations with
opportunistic buyers who float numbers that are either not helpful, low, or otherwise not
substantiated by the actual value.”125 Further, the evidence shows that THL’s credit bid was not a
final offer126 and, therefore, it is not a useful comparable

ln response, Donohue contends that the flaws in Peress’ analysis result in substantially

overpvaluing the Intellectual Property. Donohue’s main contention is that Peress’ lune 8, 2018

Report (the “Peress Report”)127 relies upon Hilco’s August 2017 Reports, making only one

 

19110'. at 68:12 ~ 72: 16 (Peress).

112 Id. at 73:7 m 75:2 (Peress).

113 see Jx 64 ar 26, y 67.

191 Tr. 7/13/2018 at 194: 12 - 196:4 (Donohue).

125 Tr. 7/'13/2018 at 79:8 - 79:2l (Peress).

126 JX 15 (Decl. of l\/Iichelle Handy); See also la re Aerogroup Inr ’l, Inc., Case No. 17-1 1962,
2018 WL 3155250(Bank1'. D,Del. lun. 25, 2018).

121 .lX 66.

23

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 24 Oi 39

adjustment to reflect the closing of the retail stores.128 Peress did not make any adjustment in his
report for events that occurred after June 2017, including the Debtors’ chapter l l bankruptcy filing
in September 2017, the GBG Transaction and proposed chapter 11 plan, GBG’s termination of the
GBG Transaction on the eve of confirmation in January 2018, or the § 363 Sale.129 The Peress
Report did not update the financial data used in the August 2017 Reports (which relied on the
Debtors’ actual financial data through l\/lay 2017 and a one~month projection for June 2017).1311
For example, Donohue asserts that updating the data as of December 2017 in the overall First Cost
Channel shows a decrease in revenue from $9.707 million as of June 30, 2017 to $7.601 million

”131 Donohue also claims that

as of December 31, 2017, which is a “20 percent plus decline.
compound annual growth rates (or “CAGR”) used in the Peress Report’s OLV and FLV
calculations are flawed. For example, in the First Cost Channel, the August 2017 Reports apply a
growth rate of 0% in the OLV, and a growth rate of -5% in the FLV, although Donohue’s analysis
of the Debtors’ financials showed an actual growth rate for calendar year 2017 of ~18.25% for that
channel.132 Similarly, in the lnternational Licensing Channel, the August 2017 Reports apply a
growth rate of -2.5% in the OLV, and a growth rate of -7.5% in the FLV, while Donohue’s analysis
showed an actual growth rate of -33.08% in that channel.133

As often happens in a bankruptcy case, two qualified, experienced professionals have

arrived at very different conclusions about the value of an asset. Section 506(a) of the Banl<ruptcy

Code fixes the amount of a creditor’s secured claim based on the value of the property that is

 

129 .lX 66 316, 127.

129 Tr. 7/13/2018 at ll3:9 - l 14:11 (Peress).
139 Tr. 7/13/2018 31106222 - 107218 (Peress).
131Tr. 7/13/2018 at 177:10 -179:3 (Donohue).
132 .lX 66 3166,126',.12{ 64 3156.

133101_

24

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 25 Oi 39

subject to the creditor’s lien.13‘1 Section 506(a) further provides, in pertinent part, that “value shall
be determined in light of the purpose of the valuation and of the proposed disposition or use of
such property.”135 The “‘proposed disposition or use’ of the collateral is of paramount importance
to the valuation question.”136

l-lere, we do not have to wonder about the proposed disposition of the collateral; it was sold
at the § 363 Sale. THL values the Intellectual Property at $22.561 million, although the total Sales
Proceeds were 824,250,090.14. THL argues that those Sale Proceeds should be allocated among
the Company’s assets in equal proportion to their respective values (based upon THL’s valuation
of other assets which is discussed below) as follows: 82.76% of the Sale Proceeds (or $20.02
million) should be allocated to lntellectual Property; 5.14% (or $1.25 million) to Accounts
Receivable, and 12.11% (or $2.94 million) to inventory.137 This position implies that the § 363
Sale resulted in a significant discount and the Debtors did not receive fair market value or

reasonably equivalent value for the purchased assets.1311 Polk labels this as THL’s “Discount

Theory” and argues that it is inconsistent with the findings of fact and conclusions of law contained

 

134 ll U.S.C. § 506(a)(l) provides in part that “{a]n allowed claim of a creditor secured by a lien
on property in which the estate has an interest . . . is a secured claim to the extent of the value of such
creditor’s interest in the estate’s interest in such property . . . and is an unsecured claim to the extent that
the value of such creditor’s interest . . . is less than the amount of such allowed claim.”

135 ll U.S.C. § 506(a)(l).

136 111 re Momrs Liquidation Co., 576 B.R. 325, 423 (Bankr. S.D.N.Y. 2017) (quoting Assocs.
Coimnercr'ai Corp. n Rash, 520 U.S. 953, 962, ll7 S.Ct. 1879, 138 L.Ed.2d 148 (1997) superseded by
statute l l U.S.C. § 506(a)(2)). Although Rash was decided in the context of a chapter 13 plan, the Morors
Court determined that the Supreme Court’s emphasis on the actual disposition of the property, rather than
a hypothetical outcome, was applicable to the chapter 11 case. Morors, 576 B.R. at 424.

131 THL Proposed Findlngs of Fact (D.I. 1059) (“THL PFF”), ll 163.

1111 in the Tl-IL Proposed Findin gs of Fact, THL criticizes Polk’s expert for “improperly assum{ing]
that the total value of the Cornpany’s assets could not exceed the $24.25 million purchase price, and he
therefore worked backward from that number to determine the value of the lntellectual Property” and notes
that the expert “admitted on cross-examination . . . {that] in the context of a bankruptcy sale, assets can be
sold for less than the value of those assets.” (citing Tr. 7/13/2018 at 183 (Donohue)). THL PFF, ll 135.

25

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 26 Of 39

in the Sale Order, which was negotiated and agreed to by the parties, including THL. ln particular,
the Court entered the following findings of fact in the Sale Order:
(i) The sales process engaged in by the Debtors and the Purchaser, including,
without limitation, the Auction, Which was conducted in accordance with the
Bid Procedures and the Bid Procedures Order, and the negotiation of the APA,
was at ai'rn’s length, non~collusive, in good faith, and substantively and
procedurally fair to all parties in interest.l?’9
(ii) The form and totai consideration to be realized by the Debtors under the APA

constitutes fair value, fair, full and adequate consideration, reasonably
equivalent value and reasonable market value for the Purchased Assets.140

(iii) The consideration provided by the Purchaser for the Purchased Assets
pursuant to the APA (i) is fair and reasonable, (ii) is the highest and best offer
for the Purchased Assets, (iii) Wiil provide a greater recovery for the Debtors’
creditors and estates than would be provided by any other practical available
alternative, and (iv) constitutes reasonably equivalent value and fair
consideration under the Banl<ruptcy Code and under the laws of the United
States, and each state, territory, possession and the District of Columbia.l“i
The § 363 Sale was held pursuant to a fair and open process, other interested parties were
invited to - - and did - ~ participate in the auction, and the result represents fair and reasonable
consideration for the time, place and manner of the § 363 Sale. l am unprepared to conclude
otherwise The auction result set the value of the collateral, and the issue now before me is to
determine the appropriate allocation of those Sale Proceeds.
When considered in light of the facts and circumstances of this case, I conclude that THL’s
valuation of the Intellectual Property is not the best assessment for this particular purpose Peress’
Report adopted an appraisal exercise that valued the lntellectual Property as of June 2017 and did

not consider certain significant and relevant data points that occurred after the August 2017

Reports, including the chapter 11 tiiings, the GBG Transaction, the collapse of the GBG

 

139 st, tr o.
140 1a =HR.
m Id. ll T. See also JXS, il 7.

26

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 27 Of 39

Transaction, the transition to a quick § 363 Sale, and the result of the § 363 Sale. THL’s valuation
did not consider updated post-petition financial data. Although THL’s expert adjusted the report
by deleting any value attributed to the Debtors’ Retail Channel, l agree with Polk’s argument that
this adjustment fails to consider how closing retail stores could impact other business channels,
through lack of brand presence or interruption to consumer engagement Moreover, the main
variance between the two expert reports mostly centered on the First Cost and Licensing Business
Channels. Tl~iL’s valuation did not update the growth rates to reflect impairment of the business
in those channels in 2017.

Poll<’s valuation, while more reliable for the purpose of allocating the Sales Pr'oceeds, also
suffers from some flaws resulting in a low value. Polk’s market approach also skews too low by
cherry-picking lowball offers and relying on THL’s credit bid, which l’ve previously decided did
not set the value of the lntellectual Property. For these reasons, l conclude that the high end ot` the
Polk valuation ($i4 million) is still too low. After reviewing the two appraisals together, l
conclude that the appropriate amount of the Sales Proceeds that should be allocated to the value of
the lntellectual Property is $15.6 million.

However, this conclusion does not end the valuation of the Term Priority Defined
Collateral. The parties amended the definition of lntellectual Property in the Final DIP Order to
the following:

The term “ ntellectual Property” shall mean all intellectual and similar
property of every kind and nature now owned or hereafter acquired by any Loan

Party, including inventions, designs, Patents, Copyrights, Licenses (as defined

below), rfradernarks, Trade Secrets, Domain Names, confidential and proprietary

information, including, without limitation, all trade secrets, technology, ideas,

l<now~how, formulae and customer lists, any and all intellectual property rights

in computer software and computer software products (including without

limitation, source codes, object codes, data and related documentation), any and

all design rights owned or used by such Loan Party, all other intellectual property
rights of every description, and in each case all goodwill associated rf'l/zerewr`tltj

27

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 28 Of 39

and with respect to the foregoing, any proceeds thereof. For the avoidance of

doubt, any DIP Collateral to which the lntellectual Property is affixed or applied

but does not otherwise constitute intellectual property in accordance with this

definition shall not be deemed to be Intellectual Proper'ty.142
This revised definition includes “all goodwill associated” with the Intellectual Property. THL
argues that it holds the lien against the Debtors’ brand, which it claims is “by far” the most valuable
asset of a footwear company like Aerosoles. l agree that the Terrn Priority Defined Collateral
includes value allocated for goodwill associated with the intellectual Property. However, l must
first decide how to value the working capital assets - ~ or the DIP Priority Collateral.

(3) The DIP Priority Collateral

The DlP Collateral includes a rather exhaustive list of the Debtors’ assets and propertyE43
The DIP Priority Collateral is defined as “all DIP Collateral other than Tenn Priority Collateral.”l‘14
THL argues that the only valuable DIP Priority Collateral that was sold in the § 363 Sale was the
Debtors’ inventory and accounts receivable THL relied on the expert report and testimony of
Steven J. Hazel,145 who ascribed a value of $3.3 million to the Debtors’ inventory and 814 million

to the Accounts Receivable, for a total DIP Priority Collateral value of $4.7 million as of the

closing date of the § 363 Sale.l46

 

142 JX 14 at 30 {ernphasis added).

143JX 14,‘[{ 12.

144 Icl. ‘|l 12(b).

145 Steven J . l-lazel, a Senior Managirrg Director at FTI Consulting, is a Certified Public Accountant
and is certified in Financial Forensics. He earned the Accredited Senior Appraiser designation from the
American Society of Appraisers, the Accredited in Business Valuation designation from the Arnerican
Society of Public Accountants and the Certified Valuation Analyst designation from the National
Association of Certified Valuation Analysts, among other qualifications JX 65 at 1, 12-l3.

iff JX 65 at 5.

28

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 29 Of 39

Polk, on the other hand, relied on the expert report and testimony of Henry F. Owsley,347
who remarked that the “balance sheet book values of inventory and net receivables is a fair proxy
for the value of these assets,” and noted that the value of the Debtors’ inventory and net receivables
was $6.98 million143 His conclusion rests on recognizing the § 363 Sale as a going concern sale,
Alden’s comments in the sales transcript that it purchased the assets at face value, and finding no
other reason to write-down the inventory and receivablesft19 Owsley also valued certain inventory
deposits at 50% of “face value” (or' $1.175 million), which Owsley determined accounted for the
risk of acquiring the inventory.]$(} Accordingly, Owsley valued the working capital assets in the
DIP Priority Collateral in the total amount of $8.155 million.

At issue in the two appraisals is how to characterize the § 363 Sale. Owsley refers to it as
a “going concern” sale,151 While Hazel notes that, in an auction setting, buyers seek to purchase
working capital assets at a significant discountf52 Both appraisers raise valid points. “[W]hen
assets are sold in bankruptcy as part of the business as a going concern, going concern value, as
opposed to liquidation value, is appropriate under section 506(a)(1).”153 Here, the Debtors’ assets
were not liquidated in a rapid, piece-meal fashion Instead, the assets were sold together in an
orderly process, that included (i) marketing the company by Piper Jaffray, (ii) entering into an
arms-length asset purchase agreement with a stalking horse bidder, (iii) holding an auction under

approved bidding procedures that included a competitive bidding environment, and (iv) resulting

 

147 Henry F. Owsley is a Chief Executive Officer of the Gordian Group, LLC, which is an
investment banking firm that specializes in advising companies and their constituencies in a variety of
financial rnatters, most of which require valuation work and analysis JX 63 at 2, 15-l 6.

148 Jx 63 at s.

149 Tr. 6/29/2018 at 182:21 - 183:7 (Owsley); JX 21 at 6().

150 Tr. 6/'29/2018 at 183:8 - 184:24 (Owsley).

m JX 63 at 3, ‘|l 7.

152 JX 69 at 4-5.

153 lrr re Motors Lr'qrrr'darr'on Co., 576 B.R. 325, 423-24 (S.D.N.Y. 2017) (internal quotations

omitted).
29

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 30 Of 39

in the fair, reasonable and adequate consideration for those assets.154 At the same time, it cannot
be overlooked that this particular “going concern” sale was held in a expeditious fashion after the
proposed chapter 11 plan failed, which attracted the interests of value-oriented investors155 Both
appraisers recognized that the concept of going concern versus liquidation is not a binary
“either/or” situation; instead, a company’s status appears on a spectrum between the sale of a true,
financially healthy going concern business and a forced liquidation - - with an orderly liquidation
somewhere in between156 l review the working capital asset appraisals, then, in this light, noting
that Owsley’s appraisal is too light on analysis, whereas llazel’s pen is a little too sharp for this
situation

Owsley valued the Debtors’ net accounts receivable at their book value of $1.86 million
and he saw no reason to further discount them.157 Hazel, on the other hand, adjusted the book
value of the net accounts receivable based on their age and collectability and valued the accounts
receivable at $1.4 milliorr.158 The net book value for the receivables includes adjustments based
upon “charge backs” and “doubtful accounts” for aged accounts receivable159 Hazel, however,
applies a 10% discount on the current receivables to account for “potential accuracy pr‘oblems”
because people have just received the invoices and, ultimately, there will be a bad-debt analysis
and the amount may not be l00% collectible.160 Hazel also applies a 100% reduction (or, rather',
no value) for receivables over 60 days, noting that, in his experience, people valuing receivables

“don’t ascribe a value to AR over 60 days. Banks don’t do it. Manufacturing companies don’t do

 

154 ]X 8

155 Tr. 7/13/20l8 at 3 ]:8 - 322l l (Shind€l‘).

156 Tr. 6/29/2013 a 232:18 - 232:22 (Owsrey); 244:2 - 244;'18 (Hazel).

351 JX 63 at 8, ll l'l; Tr. 6/29/20l8 at 182:15 ~183:7;212:3 ~ 2l3:15 (Owsley).
'58 JX 60; Tr. 6/29/2018 at 251:12 ~ 255:14 (Hazel).

59 .lX 60.

160 Tr. 6/29/2018 at 2522]4 - 25324 (HaZel).

30

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 31 Of 39

it. Buyers don’t do it.”m While l find Hazel’s testimony informative and helpful, his valuation
skews too far below the adjustments already made in the net accounts receivable book value.
Therefore, l conclude that the appropriate value allocated to the Debtors’ accounts receivable is
$1.6 million

The two appraisers’ opinions vary most with respect to inventory. The first issue is
whether the inventory deposits have any value at all. The inventory deposits represent deposits
for inventory ordered from foreign manufacturers Hazel determined that the inventory deposits
had no value to the buyer, citing the possibility that the foreign manufacturers or agents might not
honor the contracts and deliver the inventory.i62 Owsley, on the other hand, recognized the risk by
applying a 50% reduction to the $2.35 million book value for the inventory deposits, valuing them
at $1.175 million163 At the end of the auction, Alden attributed $l.l§ million for the inventory
depositsI64 ln this case, I conclude that the inventory deposits had some value and should be
valued at $1.15 million for purposes of the allocation

Owsley again used the Debtors’ book value in his appraisal to determine that the Debtors’
inventory should be valued at $5.12 million165 Hazel analyzed the inventory and valued it at
$3.3 millionE66 Hazel testified that he analyzed the age and seasonality of the inventory, as Well
as the obsolescence of fashion-type inventory, such as footwear, in which trends can change

quickly167 Hazel adjusted the inventory by discounting the value as follows: 100% discount for

 

m JX 60', Tr. 6/29/2018 at 254:4 - 254:25 (Hazel).

162 JX 65 at 8.

163 Jx 67 at 5,11 ir; Tr. 6/29/2018 at 134:6 m 134;24 (owsrey).

164 JX 2l at 60. l do not accord much weight to the buyer’s statements at the end of the auction
with respect to value since the buyer may have other purposes for selecting values B`ut l do note the buyer’s
statement that inventory deposits have at least some value to be rneaningful.

m JX 63 at 8, ll 17;

m .lX 59.

m Tr. 609/2018 at 247:3 - 249:6 (Hazel); JX 69 at 4.

31

 

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 32 Of 39

pre-2017 inventory; 75% discount for spring 2017 inventory (when the Debtors had issues with a
new sourcing agent)', 50% discount for fall 2017 inventory due to aging; 30% discount for spring
20l 8 and forward inventory due, in part, to the issues arising from impairment of existing sales
channels168 The value allocated to the Debtor’s inventory should be in an amount between the
Debtors’ book value and the Hazel valuatiorr, with less discount for the current inventory. l
conclude that the appropriate valuation for the inventory should be $4.5 million Accordingly, the
value allocated to accounts r'eceivable, inventory and inventory deposits is rounded up to
$7.25 million
(4) Residual Value

lf the Sales Proceeds of $24.25 million are allocated $15.6 million to lntellectual Property
and $7.25 million to the working capital assets, this leaves a Sales Proceeds balance of $1.4 million
to be allocated between THL and Poll<. Polk, relying on its experts, argues that this residual value
represents goodwill related to the value to the buyer of maintaining business continuity through
the company’s books and records, workforce, contractual relationships, vendor relationships and
customer relationships 169 In Donohue’s expert report, he explains:

The amount paid to acquire an ongoing enterprise beyond the value associated

with individual assets is often referred to as goodwilll Goodwill from a financial

reporting perspective is an asset representing the future economic benefit arising

from other assets acquired in a business combination that are not individually

identified and separately recognized Assets such as cash, accounts receivable,

inventoiy, land, equipment, deposits, trademarks, patents, domain names,

noncompetition agreements, databases, software, leases, licenses, backlog,

customer contracts, customer lists, customer relationships and license agreements

would all be considered assets that can be individually identified and separately

recognized Goodwill would therefore be the value paid to acquire a business
beyond the values associated with these types of individual assets.170

 

16er 65 mar
169 .rx 63 acs-1 iris-, Jx 64 at ri_rs.
170 ix 64 ar 14, rr 26.

32

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 33 Of 39

Polk claims that the remaining Sales Proceeds are either general intangibles that are part of the
DIP Priority Collateral, or Undefined Collateral Proceeds that must be distributed to Polk pursuant
to the subordination agreement set forth in paragraph 23(b)(v) of the Final DIP Order.

Not so fast, argues Tl~lL. As discussed above, the Final DIP Order amended the definition
of lntellectual Property specifically to include all goodwill associated with the lntellectual
Property. And THL asserts that any part of the Sale Proceeds attributable to goodwill arises from
or is associated With the intellectual Property which, in addition to Patents, Copyrights, Licenses
and Trademarks, also includes items like trade secrets, technology, ideas, know-how, formulae
and customer lists.171 Therefore, THL claims that the goodwill associated with lntellectual
Property cannot be considered Undefined Collateral Proceeds because it falls Within the Term
Priority Def`rned Collateral.

THL’s expert, Hazel, asserted that the § 363 Sale was a “bargain purchase,” in which the
value of the assets exceeded the purchase price and, ther'efore, goodwill is negative.172 However,
if the value of the assets is determined to be less than the purchase price, Hazel agreed that one
could conclude that the buyer paid for goodwilll

Here, l have decided that the value of the hard assets is less than the purchase price. l agree
with Owsley that, under these circumstances, this sale tends more toward a going concern sale than
a forced liquidation Black’s Law Dictionary defines “going concern value” as “[t]he value of a
commercial enterprise’s assets or of the enterprise itself as an active business with future earning
power, as opposed to the liquidation value of the business or its assets. Going concern value

includes, for example, goodwill.”173

 

1"1 Jx 14 ar 30, rr r:z(e).
m .lX 65 at 9.
m Vahre, BLACK’S LAW DrcrroNARY (IUth ed. 2014).

33

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 34 Of 39

“Typically, goodwill is created when the price paid for the acquired company exceeds the
fair value of the identifiable assets acquired minus the liabilities assumed.”114 ln his expert report,
Hazel notes: “[tjhe lnternational Glossary of Business Valuation Terms defines ‘goodwill’ as an
‘intangible asset arising as a result of name, reputation, customer loyalty, location, products and
similar factors not separately identified.”’115 Peress agreed116 and also defines “Goodwill Value”
as “[t]he value attributable to the elements of intangible assets above the identifiable tangible and
intangible assets employed in a business.”111 A rationale for creating goodwill has been described
as follows:

Often (though not always), the amount paid for assets above the fair value of those

assets represents the value to the acquirer of owning those assets Thus, goodwill

is often created as a result of a buyer’s expectations to benefit from controlling

the target company, synergies and other economic benefits.11g

Polk argues that, in this case, the going concern value arises from acquiring items such as
books and records or an experienced workforce THL’s expert, Hazel, asserts that, in the context
of a bankruptcy auction, a buyer would not assign value to items such as books and records or the

workforce.119 He also testified that, in his experience goodwill is not associated with assets such

as inventory or accounts receivable.1110 Here, it makes sense that the majority of any going concern

 

111 Dr. lsrael Shaked and Robert F. Reilly, A Practr`cal Gur'cle fo Barrla‘upr‘cy Valuar‘iou 297 (Arn.
Bankr'. institute 2013).
115 JX 65 at 9.
1111 JX 66 at 44. Also relevant to this discussion, Donohue noted that Blacl<’s Law Dictionary
defines “goodwili” as follows:
A business's reputation, patronage, and other intangible assets that are considered when
appraising the business, esp. for purchase; the ability to earn income in excess of the
income that would be expected from the business viewed as a mere collection of assets.
Because an established business's trademark or servicernark is a symbol of goodwill,
trademark infringement is a form of theft of goodwill By the same token, when a
trademark is assigned, the goodwill that it carries is also assigned
Goodwr'l!, BLAcx’s LAW DrcrroNAnY (10th ed. 2014). See JX 64 at 14 tr 27.
111 JX 66 at 44.
118 See Shaked, supra note 174, at 298.
119 JX 69 at 6; Tr. 6/29/2018 at 260:8 ~ 260:24 (Hazel).
180 Tr. 6/29/2013 ar 265:19 _ 266:16(Haz@1).

34

 

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 35 Of 39

value arises from goodwill attributed to the Debtors’ lntellectual Property, or as Hazel notes, “[t]he
Company’s IP ~ ~ patents, copyrights, licenses, trademarks, etc. ~ ~ are the very assets that
inherently increase in value when valued as part of a going concern.”1g1 As pointed out in a
hypothetical on Donohue’s cross-examination, if the buyer purchased the working capital,
lntellectual Property, synergies and business processes, but changed the name of the products and
no longer used the brand “Aerosoles,” the value of those purchased assets likely would be
impaired.1112

THL specifically intended that the definition of lntellectual Property in the Final DIP Order
ensure that its collateral captured any goodwill value. The record before me establishes that the
iion’s share of the residual value is not “unidentifiable” assets, but identifiable as goodwill
associated with the lntellectual Property. l conclude, therefore, that $1.2 million of the residual
value from the § 363 Sale should be allocated to goodwill associated with the lntellectual Property,
which is part of the Term Priority Defined Collateral belonging to THL. The remaining $200,000
is allocated to general intangibles, which fall within the DIP Priority Collateral belonging to Polk.

(5) Reallocation of THL’s Adeduate Protection Pavments

ln Polk’s objection to THL’s Allocation l\/iotion, Polk argues that the adequate protection
payments made to THL during the Debtors’ case must be reallocated because THL is
undersecured A creditor’s light to receive adequate protection payments is calculated at the time

adequate protection is sought.183 The Final DIP Order includes a finding of fact that, as of the

petition date, THL was an oversecured creditor.181 Circumstances changed rapidly throughout the

 

131 .lX 69 at 8.

1112 Tr. 7/13/2018 at 186:8 - lS'i":lO (Donohue).

181 Fremont Fin. Corp. v. 1220 (In re Rc.'ch Eng’g Co.), 21l2 B.R. 98, 104-05 n.9 (Bankr. W.D. Pa.
l997) (citing Nm?tuckei Investors II v. Ca]. Federa/ Bnnk (In re Indr`an Pa!ms Assoc., Ltd), 61 F.3d 197,
201 (3d Cir. 1995) (recognizing that adequate protection had been determined as of the petition date)).

184 ix 14,at17-19 yr(vii)(i).

35

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 36 Of 39

course of this troubled case. The record does not explain when THL’s claim was no longer
oversecured or whether it matters lf THL was no longer entitled to apply adequate protection
payments to interest and post-petition costs, then THL would apply such payments to reduce its
principal.1115 The record before me does not contain sufficient evidence to determine when, if at
all, THL’s adequate protection payments should be reallocated to principal payments Polk’s
request for reallocation of adequate protection payments is denied.
(6) The Adversarv Proceeding

ln the Joint Pretrial Memorandum, the parties stipulated that “[p]ursuant to the Lender
Allocation set forth in the Lender Agreeinent, as of the closing of the 363 Sale . . . on l\/larch 6,
2018, THL owed Polk $1,991,162.25 (the “Lender Reimbursement”).”186 The same filing states
that the “parties dispute whether Tl-lL must pay the Lender R_eimbursement prior to the resolution
this allocation dispute.”131

ln the Adversary Proceeding Comp]aint, Polk claims that paragraph 2(D of the Lender
Agreement provides that the Lender Reimbursement must be paid immediately following
consummation of the § 363 Sale.183 Attached to the Complaint are three letters: (i) a letter dated
April 2, 20l8 from l’olk’s counsel to THL’s counsel requesting immediate payment of the Lender

Allocation; (ii) THL’s counsel’s response dated April 3, 2018 stating that the Final DlP Order

provides that the Sale Proceeds are to be held in an escrow account pending agreement or decision

 

ESslrrrulim'i Palms, 61 F.3d at 210 (the United States Court of Appeals for the Third Circuit noted the
district coult’s conclusion that the creditor could accrue post-petition interest only to the extent the
creditor’s secured claim exceeded the value of the property securing it; additional adequate protection
payments had to be allocated to reduce the principal debt).

136 .loint Pretrial Merno, 1l 20.

1111 Id. 1] 21.

138 Adversary Proceeding Coinplaint, ‘il 7 l. Section 2(f) of the Lender Agreement provides: “All
amounts owed by the Prepetition Term Loan Agent pursuant to the Lender Allocation shall be paid to the
DlP Lender immediately following consummation of a 363 Sale or within thirty (3()) days of the exercise
of remedies pursuant Section 2(b) of this Agreelnent.” JX 24 at 3.

36

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 37 Of 39

by the Court, and further noting THL is committed to continuing discussions with Polk about the
appropriate allocation of the Sales Proceeds; and (iii) Polk’s counsel’s response dated April 4,
2018, arguing that:

Section 2(1‘) of the Lender Agreement is clear: THL’s obligation to pay the

Closing Amount to Polk 33 is an independent obligation of THL separate and

apart from any obligations, issues, disputes, or provisions relating to the

distribution of the sale proceeds pursuant to the order approving the 363 Sale.

Thus, pursuant to Section 2(f) of the Lender Agreement, the Closing Amount

lLender Allocation] is due and payable to Polk 33. lf TI-IL refuses to make the

payment immediately, Polk 33 will seek to enforce all rights and remedies,

including an order from the Bankruptcy Court compelling such payment139

l agree that the plain language of the Lender Agreement is clear: THL sought to improperly
tie resolution of the Lender Agreement issues to the Sale Proceeds allocation issues. However,
THL’s agreement to pay the Lender Allocation was not properly conditioned upon release of the
Sale Proceeds. Polk did not control payment of the Sale Proceeds. THL refused to pay Polk the
Lender Allocation upon closing of the § 363 Sale, thus breaching its obligation under the Lender
Agreernent.

ln the Cornplaint, Polk seeks judgment in the amount of the Lender Allocation, plus (i) pre-
and post-judgment interest thereon, and (ii) attorney’s fees and expenses incurred in connection

with the adversary proceeding The Lender Agreernent provides that it “shall be governed by and

shall be construed and enforced in accordance with the internal laws of the State of New York,

without regard to conflicts of law principles.”190

New York law provides that “[i]nterest shall be recovered upon a sum awarded because of

a breach of performance of a contract.”191 “ln an action at law for breach of contract, ‘prej udgment

 

181 Adv. Pro. 1850383, D.I. l-2, 1~3, and l-4.

110 .lX 24 at 5, il 7.

‘91 N.Y. C.P.L.R. § 500l (MCKINNEY 1992). lf` the right to recovery arises under state law, state
law also governs the availability of prejudgment interest fn re Mortg. Lenders Nei'work USA, Inc., 406
B.R. 213, 247-48 (Bankr. D. Del. 2009); see also Pelroleum Ki`ngts', LLC v. United Meiro Energy Corp. (In

37

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 38 Of 39

interest is recoverable as of right.”’192 “[S]tatutory interest under New York law accrues as simple
interest at a rate of ‘nine per centum per annum.”’f93 New York law further provides that
prejudgment interest “shall be computed from the earliest ascertainable date the cause of action
existed, except that interest upon damages incurred thereafter shall be computed from the date
incurred.”19‘1

THL’s obligation to pay the Lender Allocation was not dependent upon resolution of the
issues regarding allocation of the Sales Proceeds. Tl-IL breached its agreement to pay its share of
the expenses arising from continued operation of the Debtors and the § 363 Sale. Pursuant to New
York law, Polk is entitled to recover pre-judgment interest on the unpaid Lender Allocation from
the closing date of the § 363 Sale through the date this matter was taken under advisement
(Augusi 29, 2018).195

Pollt also asked to recover attorneys’ fees associated with the adversary proceeding
“Under New York law, attorneys’ fees are treated as the ordinary incidents of litigation, and may
not be awarded to the prevailing party unless authorized by agreement between the parties, statute,

or court rule.”196 Polk does not identify any such contract provision, statute or rule that would

 

re Perrolewn Kr`ng.s', LLC), Case No. 17~22154, 2018 WL 4907613, *19 (Bankr. S.D.N.Y. Oct. 9, 2018)
(“And just as a district court sitting in diversity is required under the Err`e doctrine to apply state substantive
law, it is well established that state law provides the substantive rules of decision for a court determining
the nature and amount of state law claims under the Bankruptcy Code . . . . Accordingly, New York
substantive law (including CPLR § 5001) governs the amount of lthese} claims.”).

m Weclisler v. Hzmt Heu'lfh Sys)‘ems, Lm'., 330 F.Supp.2d 383, 434-35 (S.D.N.Y. 2004) (quoting
Tl'ademark Resear'ch Corp. v. Maxwell Online, Inc., 995 F.2d 326, 342 (2d Cir.l993)).

193 Petroleum Kings, 2013 WL 4902613, *19 (citing N.Y. C.P.L.R. § 5004; Maiji`cr v. T.C. Zr`raat
Bmiknrsi', 147 F.3d 83, 90 (2d Cir. 1998) mod. on ether ground by Baron v. PorfAurh. ofNew York & New
Jer'sey, 271 F.3d 81 (2d Cir. 2001)).

19‘1 N.Y. C.P.L.R. § 5001(b).

191 I make no decision today with respect to post-judgment interest. That request is denied, without
prejudice

196 Thor 725 811/iva LLC v. Goonetifleke, 2015 WL 8784211, *4 (S.D.N.Y. Dec. 15, 2015) (internal
punctuation omitted).

38

 

CaSe 17-11962-K.]C DOC 1131 Filed O3/26/19 Page 39 Of 39

provide a basis for an award of attorneys’ fees in this case. The request for recovery of attorneys’

fees is denied.

CONCLUSION

For the reasons set forth above, l conclude that the allocation of the Sales Proceeds should
be $16.8 million to the Terrn Priority Defined Collateral, $7.45 million to the DIP Priority
Collateral. The parties are directed to meet and confer to adjust the waterfall payment analysis
attached to THL’s Allocation l\/Iotion using the allocation of Sales Proceeds decided herein. A
status hearing will be set. 1 strongly encourage THL and Polk to resolve any remaining differences

Further, for the reasons set forth above and in accordance with the parties’ stipulation
regarding the Lender Allocation under the Lender Agreement, judgment will be entered in the
adversary proceeding against defendant THL and in favor of plaintiff Polk in the amount of
$1,991,162.25 plus pre-judgment interest at the New York statutory rate of nine percent per annum
from on l\/Iarch 6, 2018 through August 29, 2018.

Polk’s Motion to Enforce will be dismissed as moot.

An appropriate Order follows.

BY THE COURT:

j(/t/@\l\ Cl11c/\

J CARB\l il@j
UNITE sTA'rEs ANKRUPT YJ non

Dated: March 26, 2019

39

